Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 03/21/2022. Claims 1-6 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/21/2022, with respect to the claim interpretation of claims 1-4 and 6 under 35 U.S.C. §112(f) have been fully considered and are persuasive. The amendments have overcome the claim interpretation. The claim interpretation of claims 1-4 and 6 has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/21/2022, with respect to the rejection of claim 5 under 35 U.S.C. §112(a) have been fully considered and are persuasive. The amendments to claim 5 have overcome the rejection. The rejection of claim 5 under 35 U.S.C. §112(a) has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/21/2022, with respect to the rejection of claims 1-6 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to claims 1-6 have overcome the rejection. The rejection of claims 1-6 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments, see page 9-12, filed 03/21/2022, with respect to the rejection of claims 1-6 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues on pages 10-11 that Gupta does not teach “recognize a remote instruction point situation… [which is] a situation where the autonomous vehicle requests a remote instruction on the target route”. Specifically, applicant argues that Gupta does not teach where a remote instruction must be received on page 11. However, as described in further detail below, the instruction regarding the intersecting portion of the intersecting path is received by both the first and second vehicle, as the second vehicle must receive an instruction not to pass through the intersecting portion of the intersecting path, and the first vehicle can release the safety reservation after it has traveled through the intersection [paragraph 84], which means that the first vehicle must receive notification of the reservation. Applicant also argues on page 11 that Gupta does not teach “predict a monitoring start time and a monitoring end time”. However, as described in further detail below, Gupta teaches that the order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time. This could only be possible if the system of Gupta can predict a start time and end time to travel from an initial source to a final destination, and the system is able to monitor the locations of each vehicle, meaning that a start time and end time for traveling can also be a monitoring start time and monitoring end time. Therefore, since the cited art teaches all of the features as claimed, the rejection is sustained. Similarly, claim 6, which recites similar features to claim 1, is also still rejected under §103. Applicant also argues on page 12 that the dependent claims should be allowable due to the independent claims being allowable. However, since the independent claims are not allowable, the dependent claims have not been made allowable. 

Claim Objections
Claim 1 objected to because of the following informalities: claim reads “where the autonomous requests” in lines 8-9. Claim should read “where the autonomous vehicle requests” instead. Appropriate correction is required.
Claim 5 objected to because of the following informalities: claim reads “the number the of overlapping times” in line 9. Claim should read “the number of overlapping times” instead. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “wherein the processor is further configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number threshold. As it is written, it is unclear if this is meant to be interpreted to mean “the processor is configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number time threshold,” or “the processor is configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number vehicle threshold.” This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted. Likewise, claims 2-5, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 6 recites the limitation “wherein the processor is further configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number threshold. As it is written, it is unclear if this is meant to be interpreted to mean “the processor is configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number time threshold,” or “the processor is configured to allocate the monitoring time of the plurality of autonomous vehicles to be less than a preset number vehicle threshold.” This makes the claim indefinite, as it is unclear how the claim is meant to be interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20180039282 A1 (“Gupta”) in view of Cella et al. US 20180284758 A1 (“Cella”).
	Regarding Claim 1. Gupta teaches a vehicle remote instruction system by which a remote commander issues a remote instruction on traveling of an autonomous vehicle according to a situation of the autonomous vehicle (A management system for the movement of transportation vehicles, where operator station(s) communicate with transportation vehicles through a communication network, such as a wireless communication network [paragraph 73]), the vehicle remote instruction system comprising: 
	a server including a processor (the management system can comprise a processing apparatus such as a server, as shown in FIG. 8 [paragraph 73]) configured to:
	recognize a remote instruction point situation based on a target route preset for the autonomous vehicle, location information of the autonomous vehicle, and map information, the remote instruction point situation being a situation where the autonomous requests a remote instruction on the target route (In a situation where two vehicles may need to pass through the same region at the same time, such as an intersection, a vehicle can reserve a portion of its navigation path that travels through the intersection and place a safety reservation on the intersecting portion of the intersecting path [paragraph 84]. Alternatively, a deadlock manager can be notified when a first vehicle or an obstacle is blocking a second vehicle in its navigation path, and the deadlock manager can create a dependency graph [paragraph 85]. If an obstacle is blocking a vehicle from proceeding, the navigation path can be altered by the deadlock manager. This instruction regarding the intersecting portion of the intersecting path is received by both the first and second vehicle, as the second vehicle must receive an instruction not to pass through the intersecting portion of the intersecting path, and the first vehicle can release the safety reservation after it has traveled through the intersection [paragraph 84], which means that the first vehicle must receive notification of the reservation. The planner includes a vehicle navigator at 104 that manages the movements of each vehicle individually, and is responsible for handling communications received from the vehicles [paragraph 122], further confirming that the vehicles receive messages regarding traffic reservations. The order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time);
	predict a monitoring start time and a monitoring end time for the remote instruction point situation on the target route from a preset vehicle speed or a vehicle speed plan of the autonomous vehicle, based on the target route, the location information of the autonomous vehicle, the map information, and the remote instruction point situation on the target route (An order manager manages the timing fulfillment of pending orders in the orders database [paragraph 111]. The order manager is configured to initiate the processing of a pending order when a trigger signal is generated to indicate that an order bin is available to fulfill an order [paragraph 111]. The order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time. The system monitors the vehicle selected to travel along a transportation path [Claim 1], and this also means that when the robot begins to travel, the system starts monitoring the robot, and when it reaches the end of the path, the system stops monitoring the vehicle. A map database shown in FIG. 7 shows how costs can be assigned based on time and map information. As noted above, a deadlock manager can be notified when a vehicle or obstacle blocks a second vehicle in its navigation path and alter the path to prevent deadlock situations [paragraph 85]. By one embodiment, the vehicle navigator can be configured to actively prevent deadlock situations from occurring [paragraph 131]. When selecting a navigation path, the vehicle navigator checks whether another vehicle also has a transportation path defined that would form a deadlock, or by controlling the timing of movements of the vehicles, so that the system also uses the remote instruction situation on a target route to predict start and end times); and
	allocate a plurality of monitoring times based on the monitoring start time and the monitoring end time of the remote instruction point situation in a plurality of autonomous vehicles, each of the plurality of monitoring times being a time between the monitoring start time and the monitoring end time of the remote instruction point situation (The system monitors the vehicle selected to travel along a transportation path [Claim 1], and this also means that when the robot begins to travel, the system starts monitoring the robot, and when it reaches the end of the path, the system stops monitoring the vehicle. The system is able to monitor the locations of each of a plurality of vehicles based on marker information received for each marker of a plurality of markers [paragraph 20]. The goods handling system shown in FIG. 1 includes one or more operator stations and a plurality of vehicles [paragraph 72]. A network interface shown in FIG. 8 at numeral 112 may communicate between the operator stations, and the functional components of FIG. 8 are also in communication with the operator stations [paragraph 135]. The functional components of a vehicle, illustrated in FIG. 9, are also in communication between the management system and the operator stations [paragraph 136]. The system selects an operator station where the order is to be fulfilled [Claim 1], monitors the selected vehicle along the transportation path, wherein the end point of the path is the selected operator station [Claim 4], and transfers control of movement of the vehicle to the operator station when the vehicle is in the station’s queue), 
	wherein the processor is further configured to allocate the monitoring time of the plurality of autonomous vehicles to be as low as possible (By one embodiment, the ‘cost’ of each defined transportation path is based on the time taken to travel from an initial source to a final destination [paragraph 119]. The transportation paths can use the least-cost path [paragraph 120], meaning that the processor of the system can allocate the monitoring time of the plurality of autonomous vehicles to be the lowest monitoring time possible).
	Gupta does not teach:
	The monitoring time which is as low as possible is below a preset number threshold.
	However, Cella teaches:
	The monitoring time which is as low as possible is below a preset number threshold (a response circuit that can monitor an action based on certain criteria, including a predetermined maximum or minimum value for an accumulated value, such as time (time spent above/below a threshold value, etc.) [paragraph 677]. This system is intended to work with local data collection of individual elements including robots [paragraph 314]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta with the monitoring time which is as low as possible is below a preset number threshold as taught by Cella so as to allow the user to set a threshold time for task completion. 
	Regarding Claim 5. Gupta in combination with Cella teaches the vehicle remote instruction system according to claim 1 further comprising: 
	Gupta also teaches:
	wherein the processor is further configured to adjust a number of overlapping times of a plurality of the remote instruction point situations, which respectively correspond to the plurality of autonomous vehicles, to be less than a preset number threshold by changing the vehicle speed plan or the target route of at least one target vehicle among the plurality of autonomous vehicles, when the processor determines that the number the of overlapping times of the plurality of the remote instruction point situations, which respectively correspond to the plurality of autonomous vehicles, is equal to or larger than the preset number threshold (When a vehicle is about to reserve a particular section or segment of a navigation path, a database query is performed to determine whether another vehicle has a planned navigation path for that particular section or segment under consideration. If so, a safety reservation of each segment of the overlapping paths is made by the vehicle until a section of the navigation path is reached in which there is no potential deadlock point. No other vehicles can reserve a segment or section in which a safety reservation is present. In an embodiment, another vehicle can enter and leave the safety zone, but it cannot stop in the safety zone. Embodiments for preventing deadlock situations consider the actual navigation path, as well as the time of travel upon the navigation path [paragraph 86]. Since the end-to-end transportation path (i.e., from the source marker to the destination marker) for each vehicle at one time instant, creating a deadlock situation as two or more vehicles wish to move in opposite directions along similar paths [paragraph 130]. In order to resolve these deadlocks, one of the vehicles needs to move out of the way, and the vehicle navigator can be configured to actively control one of the vehicles involved in the deadlock situation to move away from the designated path, thereby allowing the other vehicle to continue moving. In this embodiment, the threshold number for overlapping times is essentially one, and the system is configured to adjust the target vehicle’s speed plan or route to ensure that the threshold number is not exceeded when it is determined that the number of overlapping times of the remote instruction point (the deadlock location) is greater than the threshold of one).
	Regarding Claim 6. Gupta teaches a remote instruction device which issues a remote instruction on traveling of an autonomous vehicle according to a situation of the autonomous vehicle (A management system for the movement of transportation vehicles, where operator station(s) communicate with transportation vehicles through a communication network, such as a wireless communication network [paragraph 73]), the remote instruction device comprising: 
	a server including a processor (the management system can comprise a processing apparatus such as a server, as shown in FIG. 8 [paragraph 73]) configured to:
	recognize a remote instruction point based on a target route preset for the autonomous vehicle, location information of the autonomous vehicle, and map information, the remote instruction point situation being a situation where the autonomous vehicle requests the remote instruction on the target route (In a situation where two vehicles may need to pass through the same region at the same time, such as an intersection, a vehicle can reserve a portion of its navigation path that travels through the intersection and place a safety reservation on the intersecting portion of the intersecting path [paragraph 84]. Alternatively, a deadlock manager can be notified when a first vehicle or an obstacle is blocking a second vehicle in its navigation path, and the deadlock manager can create a dependency graph [paragraph 85]. If an obstacle is blocking a vehicle from proceeding, the navigation path can be altered by the deadlock manager. This instruction regarding the intersecting portion of the intersecting path is received by both the first and second vehicle, as the second vehicle must receive an instruction not to pass through the intersecting portion of the intersecting path, and the first vehicle can release the safety reservation after it has traveled through the intersection [paragraph 84], which means that the first vehicle must receive notification of the reservation. The planner includes a vehicle navigator at 104 that manages the movements of each vehicle individually, and is responsible for handling communications received from the vehicles [paragraph 122], further confirming that the vehicles receive messages regarding traffic reservations. The order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time);
	predict a monitoring start time and a monitoring end time for the remote instruction point situation on the target route from a preset vehicle speed or a vehicle speed plan of the autonomous vehicle, based on the target route, the location information of the autonomous vehicle, the map information, and the remote instruction point situation on the target route (An order manager manages the timing fulfillment of pending orders in the orders database [paragraph 111]. The order manager is configured to initiate the processing of a pending order when a trigger signal is generated to indicate that an order bin is available to fulfill an order [paragraph 111]. The order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time. The system monitors the vehicle selected to travel along a transportation path [Claim 1], and this also means that when the robot begins to travel, the system starts monitoring the robot, and when it reaches the end of the path, the system stops monitoring the vehicle. A map database shown in FIG. 7 shows how costs can be assigned based on time and map information. As noted above, a deadlock manager can be notified when a vehicle or obstacle blocks a second vehicle in its navigation path and alter the path to prevent deadlock situations [paragraph 85]. By one embodiment, the vehicle navigator can be configured to actively prevent deadlock situations from occurring [paragraph 131]. When selecting a navigation path, the vehicle navigator checks whether another vehicle also has a transportation path defined that would form a deadlock, or by controlling the timing of movements of the vehicles, so that the system also uses the remote instruction situation on a target route to predict start and end times); and
	allocate a plurality of monitoring times, based on the monitoring start time and the monitoring end time of the remote instruction point situation in a plurality of respective autonomous vehicles, each of the plurality of the monitoring times being a time between the monitoring start time and the monitoring end time of the remote instruction point situation (The system monitors the vehicle selected to travel along a transportation path [Claim 1], and this also means that when the robot begins to travel, the system starts monitoring the robot, and when it reaches the end of the path, the system stops monitoring the vehicle. The system is able to monitor the locations of each of a plurality of vehicles based on marker information received for each marker of a plurality of markers [paragraph 20]. The goods handling system shown in FIG. 1 includes one or more operator stations and a plurality of vehicles [paragraph 72]. A network interface shown in FIG. 8 at numeral 112 may communicate between the operator stations, and the functional components of FIG. 8 are also in communication with the operator stations [paragraph 135]. The functional components of a vehicle, illustrated in FIG. 9, are also in communication between the management system and the operator stations [paragraph 136]. The system selects an operator station where the order is to be fulfilled [Claim 1], monitors the selected vehicle along the transportation path, wherein the end point of the path is the selected operator station [Claim 4], and transfers control of movement of the vehicle to the operator station when the vehicle is in the station’s queue), 
	wherein the processor is further configured to allocate the monitoring time of the plurality of autonomous vehicles to be as low as possible (By one embodiment, the ‘cost’ of each defined transportation path is based on the time taken to travel from an initial source to a final destination [paragraph 119]. The transportation paths can use the least-cost path [paragraph 120], meaning that the processor of the system can allocate the monitoring time of the plurality of autonomous vehicles to be the lowest monitoring time possible).
	Gupta does not teach:
	The monitoring time which is as low as possible is below a preset number threshold.
	However, Cella teaches:
	The monitoring time which is as low as possible is below a preset number threshold (a response circuit that can monitor an action based on certain criteria, including a predetermined maximum or minimum value for an accumulated value, such as time (time spent above/below a threshold value, etc.) [paragraph 677]. This system is intended to work with local data collection of individual elements including robots [paragraph 314]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta with the monitoring time which is as low as possible is below a preset number threshold as taught by Cella so as to allow the user to set a threshold time for task completion. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20180039282 A1 (“Gupta”) and Cella et al. US 20180284758 A1 (“Cella”) as applied to claim 1 above, and further in view of Lalonde et al. US 20180178376 A1 (“Lalonde”).
	Regarding Claim 2. Gupta in combination with Cella teaches the vehicle remote instruction system according to claim 1.
	Gupta also teaches:
	wherein the processor is further configured to: 
	predict the monitoring start time for the remote instruction point situation, based on the location information of the autonomous vehicle, the target route, and the map information (An order manager manages the timing fulfillment of pending orders in the orders database [paragraph 111]. The order manager is configured to initiate the processing of a pending order when a trigger signal is generated to indicate that an order bin is available to fulfill an order [paragraph 111]. The order manager manages the sequence of fulfillment of pending orders by calculating a ‘cost’ of each order and initiating fulfillment of orders based on a minimum ‘cost’. The ‘cost’ can, in one embodiment, be based on the time taken to travel from an initial source to a final destination [paragraph 119], meaning that in one embodiment, the order manager predicts the time necessary to complete a target route from a vehicle which must have a preset speed or speed plan if it has a predetermined time. The system monitors the vehicle selected to travel along a transportation path [Claim 1], and this also means that when the robot begins to travel, the system starts monitoring the robot, and when it reaches the end of the path, the system stops monitoring the vehicle. A map database shown in FIG. 7 shows how costs can be assigned based on time and map information. As noted above, a deadlock manager can be notified when a vehicle or obstacle blocks a second vehicle in its navigation path and alter the path to prevent deadlock situations [paragraph 85]. By one embodiment, the vehicle navigator can be configured to actively prevent deadlock situations from occurring [paragraph 131]. When selecting a navigation path, the vehicle navigator checks whether another vehicle also has a transportation path defined that would form a deadlock, or by controlling the timing of movements of the vehicles, so that the system also uses the remote instruction situation on a target route to predict start and end times).
	Gupta does not teach:
	wherein the processor is further configured to: 
	predict a communication delay corresponding to the remote instruction point situation on the target route, based on the map information and the remote instruction point situation on the target route, and
	predict the monitoring start time for the remote instruction point situation, based on the communication delay of the remote instruction point situation predicted by the processor, the location information of the autonomous vehicle, the target route, and the map information.
	However, Lalonde teaches:
	wherein the processor is further configured to: 
	predict a communication delay corresponding to the remote instruction point situation on the target route, based on the map information and the remote instruction point situation on the target route, and
	predict the monitoring start time for the remote instruction point situation, based on the communication delay of the remote instruction point situation predicted by the processor, the location information of the autonomous vehicle, the target route, and the map information (A method of controlling multiple robotic devices, where the first robot receives a first time-parameterized path, and the first robot also receives indication of a second robot having a second path that overlaps (remote instruction point situation) with the first [Claim 1]. The first robot also receives a communication signal from the second robotic device indicating a second rate of progress of the second robot along the second path, and modifying the first robot’s execution of the first path based on the determined difference. In some examples, modifying the first robot’s rate of progress based on the second robot’s rate of progress may include synchronizing the rate of progress such that any delay present in the second robotic device’s execution propagates to the first robotic device, resulting in both robots being delayed by the same amount [paragraph 32]. Lalonde expressly states that this is intended to prevent any delay in execution by one robotic device from causing a collision or other error [paragraph 33], indicating that a communication delay could also qualify. In a case where the first robotic device determines (predicts – see FIGS. 9A-B) that the difference between the first rate of progress and the second rate of progress indicates that the second robot is behind schedule relative to the first robot, a delay of equal time is inserted into the first robot’s execution of the first parameterized path in order to resynchronize the two robots’ path executions).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta with wherein the processor is further configured to: predict a delay corresponding to the remote instruction point situation on the target route, based on the map information and the remote instruction point situation on the target route, and predict the monitoring start time for the remote instruction point situation, based on the communication delay of the remote instruction point situation predicted by the processor, the location information of the autonomous vehicle, the target route, and the map information as taught by Lalonde to prevent unexpected errors or delays from causing a collision or other error between robots.
	Gupta in combination with Lalonde does not teach:
	The delay can be a communication delay.
	However, Cella teaches:
	The delay can be a communication delay (a probabilistic neural network (“PNN”), which may be used to predict a fault condition of an engine based on collection of data inputs from sensors and instruments for that engine [paragraph 927]. In some embodiments, the system can implement a time delay neural network, which can account for time shifts in data, delays added to one or more inputs, or between one or more nodes, so that multiple data points (from distinct points in time) are analyzed together [paragraph 928], so the system can predict time delays due to various network issues, such as communication delays).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta in combination with Lalonde with the delay can be a communication delay as taught by Cella in part because Lalonde already states that their system is meant to consider any kind of delay, but also to prevent communication delays and network errors from causing a collision or other error.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20180039282 A1 (“Gupta”) and Cella et al. US 20180284758 A1 (“Cella”) as applied to claim 1 above, and further in view of Ferguson et al. US 20190050790 A1 (“Ferguson”).
	Regarding Claim 3. Gupta in combination with Cella teaches the vehicle remote instruction system according to claim 1 further comprising: 
	Gupta also teaches:
	wherein the processor is further configured to: 
	set a cancellation allowable time for the remote instruction, when the vehicle remote instruction system issues the remote instruction, based on the location information of the autonomous vehicle and the map information, or based on an external environment of the autonomous vehicle (In certain embodiments, previous reservations may be canceled and rescheduled, based on priority information, for example when a particular order is assigned a higher priority than the order being fulfilled using the existing reservation [paragraph 129]. This means that there can be a period of time where the order can be canceled, with a maximum end time to cancel the order being the time that the order is finished. The vehicle navigator can be configured to manage movements of the vehicles so that collisions are avoided, and in one embodiment, collision management is achieved by managing the path and marker reservations, such that each navigation path between two markers is reserved shortly before the vehicle arrives. If the navigation path is already reserved by another vehicle, then the vehicle wishing to reserve the navigation path enters a wait state). 
	Gupta does not expressly teach:
	wherein the processor is further configured to: 
	provide information on the cancellation allowable time.
	However, Ferguson teaches:
	wherein the processor is further configured to: 
	provide information on the cancellation allowable time (A system and method for a subscription service via autonomous vehicles, wherein notification about delivery details are transmitted to the customer at a predetermined time before the delivery, the delivery details including at least one of: a deadline for delivery, location, product being delivered, quantity of product and receive an indication from the customer, wherein the indication from the customer includes at least one of: a change to the delivery details or a request for canceling delivery [Claim 5]. The fact that the details about the delivery include a deadline for delivery indicates that the cancellation allowable time is also conveyed to the customer, as the delivery obviously cannot be canceled after it is delivered).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta with provide information on the cancellation allowable time as taught by Ferguson so that the remote commander is informed of when cancellation of an order is allowed. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. US 20180039282 A1 (“Gupta”) and Cella et al. US 20180284758 A1 (“Cella”) as applied to claim 1 above, and further in view of Pandya et al. US 20190095854 A1 (“Pandaya”).
	Regarding Claim 4. Gupta in combination with Cella teaches the vehicle remote instruction system according to claim 1 further comprising: 
	Gupta does not teach:
	wherein the processor is further configured to, when a time that has elapsed since the monitoring start time of the remote instruction point situation is equal to or larger than a replacing time threshold while the vehicle remote instruction system does not issue the remote instruction, re-issue the remote instruction.
	However, Pandya teaches:
	wherein the processor is further configured to, when a time that has elapsed since the monitoring start time of the remote instruction point situation is equal to or larger than a replacing time threshold while the vehicle remote instruction system does not issue the remote instruction, re-issue the remote instruction (A workflow management system (WMS) involving assigning a task to an agent, monitoring the agent in performance of the task, and if the system determines from the monitoring that the agent has not completed the task within an expected time interval or reports an error, the WMS assigns the task to a different agent, dispatches a troubleshooting administrator to diagnose and correct the failure, or redefines the task for the agent with more granularity or with an alternative set of operations with which the agent can complete the task [paragraph 138]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gupta with wherein the processor is further configured to, when a time that has elapsed since the monitoring start time of the remote instruction point situation is equal to or larger than a replacing time threshold while the vehicle remote instruction system does not issue the remote instruction, re-issue the remote instruction as taught by Pandaya so as to allow the system to re-issue, clarify, or even reassign tasks when an originally assigned task is not completed in time. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664